Citation Nr: 0005961	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for beriberi.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a nervous 
condition.

6.  Entitlement to recognition of former prisoner of war 
(POW) status for Department of Veterans Affairs (VA) 
purposes.

7.  Basic eligibility to VA nonservice-connected disability 
pension benefits.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had recognized military service from August 1942 
to November 1942 and from September 1944 to June 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the VA Regional Office (RO) in 
Manila, Philippines, which denied the veteran's claim for 
service connection for various disorders, his claim of 
entitlement to recognition of former POW status, and his 
claim of entitlement to a nonservice-connected disability 
pension.

The Board notes that the veteran has repeatedly indicated to 
the RO that he also sought service connection for prostate 
cancer.  In correspondence to the veteran dated in October 
1997, the RO informed the veteran that he needed to submit 
additional evidence as to this issue.  Subsequently, the RO 
received additional statements from the veteran and private 
medical records (dated from January to March 1997).  To date, 
the RO has not responded to this additional evidentiary 
development.  The issue of entitlement to service connection 
for prostate cancer is thus referred to the RO for further 
action, as appropriate.



FINDINGS OF FACT

1.  With respect to the veteran's claimed malaria, beriberi, 
hemorrhoids, hypertension, and nervous condition, competent 
medical evidence showing that the veteran's claimed disorders 
currently exist and are related to his recognized service has 
not been presented.

2.  The veteran was not forcibly detained or interned by an 
enemy or foreign government, the agents of either, or a 
hostile force during a period of recognized service.

3. The veteran's periods of recognized service, for VA 
purposes, are August 10, 1942, to November 18, 1942, and 
September 24, 1944, to June 30, 1946.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
malaria is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
beriberi is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
nervous condition is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

6.  The veteran may not be recognized as a former POW for VA 
purposes.  38 U.S.C.A. § 101(2), (32) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1(m), (y), 3.8, 3.9, 3.203 (1999).

7.  The veteran is ineligible for nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed for certain chronic 
diseases, including hypertension and psychoses, which 
manifest themselves to a compensable degree within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection for tropical diseases, including 
malaria, may also be established if the disease manifests 
itself to a compensable degree within one year after 
separation from service.  Id.

II.  Factual Background

The veteran's service records, including processing 
affidavits, are negative for any reports of malaria, 
beriberi, hemorrhoids, hypertension, or a nervous condition.  
They are also negative for any pertinent clinical findings 
and reflect that the veteran experienced no injuries or 
diseases while in service.  The veteran's enlistment record 
and honorable discharge also show that the veteran 
experienced no sicknesses or injuries while in service and 
that his physical condition when discharged was excellent.

The veteran's private medical records (dated from December 
1977 to March 1997) indicate that he had hemorrhoids removed 
in December 1977, that he was treated for arteriosclerotic 
cardiovascular disease in October 1994, and that he was 
diagnosed with prostatic carcinoma in January 1997.  An entry 
dated in April 1995, pertaining to treatment of a dermatitis 
of an unknown etiology, reflects the veteran's reports that 
he had been in excellent health and without medical problems 
and that he was taking no medications.

Sworn affidavits from two of the veteran's fellow servicemen 
(dated in July 1999) indicate that the veteran suffered from 
malnutrition, malaria, and beriberi while in a concentration 
camp.  These men stated that they had been fellow POWs with 
the veteran.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for malaria, beriberi, 
hemorrhoids, hypertension, and a nervous condition.  
Additionally, the Board acknowledges the veteran's statements 
and the sworn affidavits as to the veteran having had malaria 
and beriberi while in a concentration camp.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claims of entitlement 
to service connection for malaria, beriberi, hemorrhoids, 
hypertension, and a nervous condition must be denied, as they 
are not well grounded or plausible. 

Specifically, the veteran's service records are silent as to 
any diseases or injuries the veteran experienced while in 
recognized service.  Also, the post-service private medical 
records, while showing that the veteran had hemorrhoids 
removed in December 1977, are silent as to any current 
disorder for which the veteran is seeking service connection.  
In effect, there is no competent medical evidence of current 
malaria, beriberi, hemorrhoids, hypertension, or a nervous 
condition, in short, of any disorder for which the veteran 
believes he is entitled to service connection.  Further, none 
of the veteran's post-service private medical records 
reference the veteran's service.  At most, the veteran has 
submitted only his assertions and those of two of his fellow 
servicemen that he had malaria and beriberi while in service.  
Nothing in the record indicates that either the veteran or 
his comrades possesses the medical expertise necessary to 
render such opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

As discussed above, a well grounded claim requires 1) 
evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  See Caluza v. 
Brown, supra.  In this instance, though, the veteran has 
satisfied only one prong of this analysis, i.e, lay evidence 
of service incurrence.  Absent competent medical evidence as 
to the current existence of his claimed disorders and their 
relationship to service, the veteran has not submitted a well 
grounded claim of entitlement to service connection.  Id.

Additionally, as to hypertension and a nervous condition, 
given that the clinical evidence of record is silent as to 
current diagnoses of these two disorders, presumptive service 
connection is not warranted in this instance.  See 38 C.F.R. 
§§ 3.307, 3.309.  As to malaria, the Board again notes that 
the record is void of any current diagnosis of malaria.  
Accordingly, presumptive service connection is again not 
warranted in this instance.  Id.

In reaching this determination, the Board notes that the 
veteran is not recognized as a former POW, for VA purposes, 
(the reasons and bases for which are discussed below).  As 
such, the Board did not address and consider the veteran's 
claim as to diseases specific to former prisoners of war.  
Id.

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in the September 1998 
statement of the case, as he was informed of the evidentiary 
requirements of a well-grounded claim.  Moreover, the veteran 
has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Recognition as a former POW

I.  Pertinent Law and Regulations

Service department certifications of service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Acceptable evidence of service must consist of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203 (1999).  

38 C.F.R. § 3.203 provides only two methods of establishing 
active military service: either by submission of a document 
issued by a service department or through verification of 
claimed service by such a department.  In relation to 
Philippine service, 38 C.F.R. § 3.9(a) provides that the 
period of active service for a Regular Philippine Scout or a 
member of one of the regular components of the Philippine 
Commonwealth Army while serving with the Armed Forces of the 
United States will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty, whichever is later, to date of release from active 
duty, discharge, death, or in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes 1) leaving one's 
organization in anticipation of or due to capitulation; 2) 
escape from POW status; 3) parole by the Japanese; 4) 
beginning of missing in action status; or 5) capitulation on 
May 6, 1942, except that periods of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer or periods of service in units which 
continued organized resistance against the Japanese prior to 
formal capitulation will be considered returned to active 
duty for period of such service.

Guerrilla service is defined as individuals who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces.  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: 1) recognized guerrilla service, and 2) 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the individual was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army.  This excludes 
civilians.  38 C.F.R. § 3.8(d) (1999).  For active service of 
members of irregular forces, "guerrilla," is the period 
certified by the service department.  38 C.F.R. § 3.9(d) 
(1999).

38 C.F.R. § 3.1(y) (1999) defines a former prisoner of war as 
an individual who, while serving in the military, naval, or 
air service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war, unless a 
reasonable basis exists for questioning it.  See also Young 
v. Brown, 4 Vet. App. 106 (1993).  However, the provisions of 
38 C.F.R. § 4.1(y)(1) do not require the VA to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465 (1996).

38 C.F.R. § 3.1(m) (1999), in part, defines in the line of 
duty as during a period of active military, naval, or air 
service.

II.  Factual Background

The veteran's processing affidavit signed in October 1945 
reflects the veteran's report that he had been a POW from 
November 19, 1942, to January 22, 1943.  It also reflects the 
veteran's report that he had been a civilian engaged in 
farming from January 23, 1943, to September 24, 1944, when he 
rejoined the guerillas.  The veteran served with the guerilla 
forces from September 25, 1944, to October 8, 1945, when he 
was processed into the Regular Philippine Army.  The veteran 
stated that he had been brought to Camp O'Donnell as a POW 
and had been assigned as a clerk to the Adjutant General's 
Office until he was released.

The veteran's processing affidavit signed in November 1945 
reflects the veteran's report that he had been a POW from 
November 15, 1942, to January 22, 1943, when he returned to 
civilian capacity as a farmer.  The veteran stated that his 
company had been encircled by the Japanese and then brought 
to Capas, Tarlac as POWs.

A copy of the veteran's enlistment record and honorable 
discharge (dated in July 1946) is negative for any notation 
of POW status.

The veteran's Statement of Service, from the General 
Headquarters of the Armed Forces of the Philippines (dated in 
March 1961), is also negative for any notation of POW status.

In his claim for benefits (VA Form 21-526), received by the 
RO in May 1995, the veteran stated that he had been a POW 
from November 19, 1942, to January 22, 1943, and that he had 
been confined at Camp O'Donnell at Capas, Tarlac.

The veteran's DARP Form 632 shows that the veteran was in 
missing status from August 10, 1942, to November 18, 1942.  
The veteran had no casualty status from November 19, 1942, to 
September 24, 1944.  He was again in missing status from 
September 25, 1944, to January 8, 1945, and had recognized 
guerilla service from January 9, 1945, to August 31, 1945.  
The veteran served in the Regular Philippine Army from 
September 1, 1945, to June 30, 1946.

A list of living POWs, which was submitted by the veteran, 
does not contain the veteran's name, although the veteran 
indicated where he should fall alphabetically.

In October 1995, the veteran submitted VA Form 21-4138 
(Statement in Support of Claim).  The veteran reported that 
on November 15, 1942, his platoon had been surrounded by the 
Japanese and ambushed.  Escape was impossible, and the 
veteran and other members of his platoon had been placed into 
Japanese trucks and taken to Camp O'Donnell.  The veteran had 
been released on January 22, 1943, due to a guarantee given 
by the governor of La Union.  After his release, the veteran, 
on February 2, 1943, rejoined the guerilla forces.  The 
veteran listed the names of several individuals, with whom he 
had been imprisoned.  The veteran also submitted a sworn 
affidavit and certification.

The sworn affidavit from F. L. D. indicates that both F. L. 
D. and the veteran served in the same platoon.  The platoon 
had been ambushed by the Japanese on November 16, 1942.  F. 
L. D. and the veteran, as well as others from their platoon, 
were then put in rail cars and escorted by Japanese soldiers 
to Camp O'Donnell.  F. L. D. and the veteran were released 
from the camp on January 22, 1943.  F. L. D. and the veteran 
then returned to the guerilla forces on February 2, 1943.

The Certification, from the General Headquarters of the Armed 
Forces of the Philippines (dated in September 1995), 
indicates that the veteran was a POW from November 15, 1942, 
to January 22, 1943.  It was noted that the certification was 
for VA purposes only.

Additional lists of living POWs were submitted by the 
veteran.  They did not contain the names of those individuals 
listed by the veteran as having been POWs with him.  The 
veteran again indicated where their names would fall 
alphabetically.

An October 1996 Administrative Decision denied the veteran 
recognition as a former POW.  In reaching this determination, 
the veteran's recognized periods of service were noted, as 
certified by the appropriate United States service 
department.  It was also noted that the service department 
had specifically indicated that the veteran had not been a 
POW.  Inconsistencies in the veteran's processing affidavits 
were discussed, and it was noted that of the nine individuals 
listed by the veteran as having been POWs with him, only one 
had POW status, and he was dead.  The others, including F. L. 
D., were not recognized as POWs.  As to the veteran's 
statement that he had been released from the camp because of 
a guarantee by the governor of La Union, it was noted that if 
that were the case, the veteran would have a copy of the 
guarantor's receipt for a released POW or a Japanese Parole 
Certificate.  In effect, there was nothing in the record that 
positively identified the veteran as a POW.

Subsequent to the October 1996 Administrative Decision, the 
veteran submitted a Certification from the Republic of the 
Philippines, Ministry of National Defense, General 
Headquarters, Armed Forces of the Philippines (dated in July 
1980).  The veteran's POW status was not noted.

The veteran also submitted three additional sworn affidavits 
(from R. L. D. P., F. L. D., and J. R.).  All three 
affidavits reiterated that the veteran had been interned with 
the individuals from November 1942 to January 1943.  The 
affidavit from J. R. also showed that J. R. himself had been 
a POW from November 19, 1942, to January 22, 1943.

III.  Analysis

The Board recognizes the veteran's contentions that he was a 
POW from November 1942 to January 1943 and that, therefore, 
he is entitled to recognition as a former POW.  Indeed, the 
Board acknowledges that evidence in the record tends to 
reflect that the veteran was, indeed, held by the Japanese 
from November 1942 to January 1943.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, given that the issue truly for 
consideration is the veteran's recognized periods of service, 
the veteran's claim for recognition as a former POW, for VA 
purposes, must be denied.

Specifically, the Board stresses that VA is bound by service 
department findings as to establishing periods of service.  
See Duro v. Derwinski, supra.  The Board also stresses that 
for VA purposes, a former prisoner of war is an individual 
who, while serving in the military, naval, or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  See 38 C.F.R. § 3.1(y) (emphasis added).  As 
such, for a veteran to be entitled to recognition as a former 
POW for VA purposes, he must have been forcibly detained or 
interned during a period of recognized service.

In this instance, the veteran's recognized periods of 
service, as certified by the appropriate service department 
are August 10, 1942, to November 18, 1942, and September 25, 
1944, to June 30, 1946.  His reported period of internment 
was from the middle of November 1942 to January 22, 1943.  
Clearly, the veteran's claimed period of internment by the 
Japanese is outside the veteran's recognized periods of 
service.  Indeed, the Board notes that the veteran has never 
asserted that the service department certification as to his 
recognized periods of service is incorrect.  Rather, the 
veteran has consistently only argued that he was a POW from 
November 1942 to January 1943 and that he is, therefore, 
entitled to recognition as a former POW.

Accordingly, then, given that the assumed period of forced 
internment did not occur during one of the veteran's 
recognized periods of service, the veteran does not meet the 
requirements for recognition as a former POW.  See 38 C.F.R. 
§ 3.1(m), (y).  His claim as to this issue must be denied.

In reaching this determination, the Board acknowledges that 
the record does contain evidence, other than the veteran's 
own assertions, that the veteran may have been forcibly 
detained or interned by the Japanese from the middle of 
November 1942 to January 22, 1943.  To reiterate, however, 
the controlling matter for consideration is whether the 
veteran's reported internment occurred during a period of 
recognized service.  According to the appropriate service 
department certification, it did not, and the Board is bound 
to accept this determination.

The Board notes that the veteran was put on notice as to the 
laws and regulations applicable to his claim of entitlement 
to recognition of former POW status in the May 1998 
correspondence from the RO and in the September 1998 
statement of the case, as he was informed of the legal 
requirements for such recognition.


Entitlement to a nonservice-connected disability pension

I.  Pertinent Law and Regulations

As discussed above, for purposes of establishing periods of 
service, the Court has held that a service department 
determination as to an individual's service is binding on VA.  
Duro v. Derwinski, supra.  Also, the provisions of 38 C.F.R. 
§§ 3.8 and 3.9 state that certifications by the service 
departments will be accepted as establishing periods of 
recognized service as a Philippine Scout, as a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, and as a guerilla.

Service before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
nonservice-connected disability pension benefits.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 1999) (emphasis 
added); see also Fonseca v. Derwinski, 2 Vet. App. 54, 55 
(1992).

II.  Factual Background

The veteran's DARP Form 632 shows that he was in missing 
status from August 10, 1942, to November 18, 1942; that he 
had no casualty status from November 19, 1942, to September 
24, 1944; that he was again in missing status from September 
25, 1944, to January 8, 1945; that he had recognized guerilla 
service from January 9, 1945, to August 31, 1945; and that he 
served in the Regular Philippine Army from September 1, 1945, 
to June 30, 1946.  The veteran had no additional service 
after June 30, 1946.



III.  Analysis

Here, the veteran's periods of recognized service, for VA 
purposes, are August 10, 1942, to November 18, 1942, and 
September 25, 1944, to June 30, 1946.  The service 
department's determination as to the periods of the veteran's 
recognized service is binding upon VA.  See Duro v. 
Derwinski, supra. 

As discussed above, by operation of law, service prior to 
July 1, 1946, is ineligible for nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 107(a); Fonseca 
v. Derwinski, supra.  In this instance, the record 
unequivocally shows that the veteran's recognized periods of 
service were before July 1, 1946.  The veteran had no service 
on July 1, 1946, or thereafter.  Here, then, the law, and not 
the evidence, is dispositive.  The veteran's periods of 
service do not qualify him for nonservice-connected 
disability benefits.  As such, the veteran's claim of 
entitlement to non-service connected disability pension 
benefits is denied due to the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that the veteran was put on notice as to the 
laws and regulations applicable to his claim of entitlement 
to non-service connected disability pension benefits in the 
May 1998 correspondence from the RO and in the September 1998 
statement of the case, as he was informed of the legal bar to 
such benefits.


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a nervous condition is 
denied.

Entitlement to recognition of former POW status, for VA 
purposes, is denied.

Entitlement to non-service connected disability pension 
benefits is denied, as the claim lacks legal merit.



		
	Heather J. Harter	
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

